DETAILED ACTION
	This is a Notice of Allowance for application 16/717,197. Receipt of the amendments and arguments filed on 11/15/2021 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with W.R. Duke Taylor on 12/23/2021.
The application has been amended as follows: 
	
	Amend line 4 of claim 1 to define --each roof panel comprising an insulation layer--;
	
Amend lines 9-10 of claim 1 to define --longitudinal edges 

Amend lines 11-12 of claim 1 to define --each other along the tongue and groove [[the]] longitudinal edges--;

a roof framework--;

Amend line 19 of claim 1 to define --plurality of washers, one washer of the plurality is coupled with [[each]] a respective one of--;

Amend line 21 of claim 1 to define --from the second plurality of fasteners--;

Amend line 3 of claim 4 to define --or truss, the third plurality--;

Amend line 6 of claim 8 to define --each roof panel comprising an insulation layer--;

Amend lines 11-12 of claim 8 to define --longitudinal edges 

Amend lines 16-17 of claim 8 to define --forming [[the]] a roof framework--;

Amend line 20 of claim 8 to define --a plurality of washers, one washer [[on]] of the plurality is covered with [[each]] a respective one of--;

Amend line 22 of claim 8 to define --from the second plurality of fasteners--;

	Amend the last line of claim 8 to define --the frame 

Amend line 4 of claim 15 to define --each roof panel comprising an insulation layer--;

Amend line 5 of claim 15 to define --mating longitudinal edges with a tongue and groove configuration,--;

Amend lines 6-7 of claim 15 to define --longitudinal edges 

Amend lines 14 of claim 15 to define --forming [[the]] a roof framework--;

Amend line 18 of claim 15 to define --a plurality of washers, one washer [[on]] of the plurality is coupled with [[each]] a respective one of--;

Amend line 20 of claim 15 to define --from the second plurality of fasteners--;

Amend the last line of claim 15 to define --the 

Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Shah (U.S. Publication 2007/0175170) discloses a roof deck comprising of roof panels #101 with an insulation layer and inner and outer skins as well as fasteners #107 that secure the roof panels only to a frame #106 and a membrane #141. However, Shah does not disclose a first plurality of fasteners extend transverse to the fasteners #107 and extend along the tongue and groove edges of adjacent panels to prevent independent movement of the panels with respect to one another nor does Shah disclose the roof deck system comprises a diaphragm shear value when only secured directly to the frame or truss of the roof. Though Tonyan et al. (U.S. Publication 2011/0041443) discloses that such shear diaphragm values are known and common in the art, Tonyan et al. disclose that such a value is obtained due to the use of a corrugated roof deck panel that extends between the roof deck panels and the roof framework. Such a corrugated roof deck panel cannot be considered an inner skin of the roof panel or part of the system in such a manner to meet the limitations of the claimed invention where the roof panels are directly secured to the roof frame. Nor can such corrugated roof deck panels be considered a frame or truss of a roof as such panels are to also be attached to a respective frame or truss of the roof framework below. Therefore, it would not have been obvious to have modified the invention of Shah in view of Tonyan et al. to meet each and every feature of the claimed invention as presently defined. Such features as presently defined are thus more than an obvious optimization of prior art elements and thus are new and non-obvious in view of the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635